 Case 3:19-cv-00773-NJR Document 62 Filed 04/23/20 Page 1 of 6 Page ID #735



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STATE AUTO PROPERTY &
 CASUALTY INSURANCE COMPANY,

                  Plaintiff,

 v.                                               Case No. 3:19-CV-773-NJR

 SHORES BUILDERS, INC., and
 ROCK BRANCH IRONWORKS, INC.,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Overrule the Blanket Objections of

Plaintiff State Auto Property & Casualty Insurance Company (“State Auto”) to the

Entirety of Defendant’s First Requests for Admission and to Compel Adequate Responses

to that Discovery (Doc. 55) filed by Defendant Shores Builders, Inc.

       This is an action for declaratory judgment filed by State Auto to determine

whether it has a duty to defend either Defendant Shores Builders or Defendant Rock

Branch Ironworks, Inc., in an underlying state court action (Doc. 23). State Auto issued a

policy of insurance to Rock Branch as the named insured for the effective policy period

of April 17, 2018 to April 17, 2019 (Id. at ¶ 7). Rock Branch entered a Subcontract

Agreement with Shores Builders on or about April 25, 2018, for construction and other

services (Id. at ¶ 11). As part of that agreement, Rock Branch agreed to name Shores

Builders as an additional insured on its State Auto policy and to indemnify Shores

Builders in connection with its services (Id. at ¶¶ 12-13).


                                        Page 1 of 6
    Case 3:19-cv-00773-NJR Document 62 Filed 04/23/20 Page 2 of 6 Page ID #736



          On September 20, 2018, Matthew Smith, an employee of Rock Branch, was fatally

electrocuted while on the job. Smith’s survivors subsequently brought suit against Shores

Builders and others in the Circuit Court of the 20th Judicial Circuit, Randolph County,

Illinois (Id. at ¶ 14). The state court lawsuit alleges Shores Builders was negligent on

several grounds, including that it failed to ensure Rock Branch, its subcontractor, was

competent to perform the work it was hired to perform and that Shores Builders failed to

inspect the equipment that Rock Branch used on the project (Id. at ¶ 15).

          After tendering its defense in the state court action to its own liability insurer,

Shores Builders tendered its defense to State Auto, which State Auto refused to accept

(Id. at ¶ 16). Shores Builders then filed a Third-Party Complaint against Rock Branch in

the state court action, seeking damages for contribution and breach of contract for failure

to procure insurance (Id. at ¶ 17).

          On July 17, 2019, State Auto filed its Complaint for Declaratory Judgment in this

case (Docs. 1, 23), seeking a declaration that it owes no duty to defend Rock Branch or

Shores Builders in the state court case. On March 3, 2020, Shores Builders propounded its

first Requests for Admissions to State Auto (Doc. 50). 1 The requested admissions pertain

to the job Matthew Smith was performing on the date of his death; Rock Branch’s

supervision of that project; equipment owned or maintained by Rock Branch; OSHA

investigations resulting from the incident; OSHA citations and fines issued to Rock

Branch; damage to the welder used by Smith when he was electrocuted; and whether the

pleadings in the underlying state case may still be amended (Id.).


1   Although the RFA was served on March 3, 2020, it was not filed on the docket until March 26, 2020.


                                               Page 2 of 6
 Case 3:19-cv-00773-NJR Document 62 Filed 04/23/20 Page 3 of 6 Page ID #737



       On March 20, 2020, State Auto filed its responses to the Requests for Admissions,

objecting generally that the requests seek irrelevant and improper admissions that have

no bearing on the resolution of this coverage dispute and whether State Auto has a duty

to defend (Doc. 49). Instead, Shores Builders is seeking facts relevant to the underlying

state court litigation (Id.). State Auto further objected on the basis that it has no

knowledge as to whether the requested facts, which pertain to its insured Rock Branch,

are true or false (Id.).

       On April 6, 2020, Shores Builders filed the instant motion asking the Court to

overrule State Auto’s objections to its First Requests for Admissions and to compel State

Auto to provide adequate responses (Doc. 55). Shores Builders argues that while State

Auto claims an insurer’s duty to defend an action brought against the insured is

determined solely by reference to the allegations of the complaint, Illinois case law has

actually held that a court may properly examine evidence beyond that contained in the

underlying complaint to determine the insurer’s duty to defend. See Pekin Ins. Co. v. AAA-

1 Masonry & Tuckpointing, Inc., 81 N.E.3d 1040, 1045 (Ill. App. Ct. 2017).

       In response, State Auto argues that the duty to defend is solely a question of law

for the Court to decide, requiring examination of the allegations in the underlying

complaint and the relevant provisions of the policy (Doc. 59). State Auto further asserts

that the requests are not relevant to the disposition of this matter and involve facts as to

which State Auto has no knowledge. For example, State Auto was not a witness to the

injury or involved in or aware of any OSHA investigation. While the admissions may be

relevant in the underlying litigation and would be properly propounded to a party in



                                       Page 3 of 6
 Case 3:19-cv-00773-NJR Document 62 Filed 04/23/20 Page 4 of 6 Page ID #738



that case, the requests are not proper in this declaratory judgment action.

       Rule 26(b)(1) of the Federal Rules of Civil Procedure permits a party to obtain

discovery “regarding any nonprivileged matter that is relevant to any party's claim or

defense . . . considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources,

[and] the importance of the discovery in resolving the issues . . . . FED. R. CIV. P. 26(b)(1).

Rule 36 allows a party to serve a written request to admit facts within the scope of Rule

26(b)(1) “for the purposes of the pending action only.” FED. R. CIV. P. 36(a)(1). A party

may object to a request, but “must not object solely on the ground that the request

presents a genuine issue for trial.” FED. R. CIV. P. 36(a)(5). “Unless the court finds an

objection justified, it must order that an answer be served.” FED. R. CIV. P. 36(a)(6).

       Under Illinois law, to determine whether an insurer has a duty to defend its

insured, a court must compare the factual allegations of the underlying complaint to the

language of the insurance policy. Amerisure Mut. Ins. Co. v. Microplastics, Inc., 622 F.3d

806, 810 (7th Cir. 2010). “Although the Court generally may only compare the allegations

of the complaint to the insurance policy at issue to determine the duty to defend, Illinois

courts have carved out an exception allowing the Court to look beyond the underlying

complaint if doing so would not determine an issue critical to the outcome of the

underlying litigation.” Hartford Fire Ins. Co. v. Thermos L.L.C., 146 F. Supp. 3d 1005, 1016–

17 (N.D. Ill. 2015) (citation omitted); Collins Engineers, Inc. v. Travelers Prop. Cas. Co. of Am.,

No. 19 C 1203, 2020 WL 1491136, at *7 (N.D. Ill. Mar. 27, 2020) (a court may look at

evidence other than the complaint so long as such evidence would not estop a party in



                                          Page 4 of 6
 Case 3:19-cv-00773-NJR Document 62 Filed 04/23/20 Page 5 of 6 Page ID #739



the underlying case from pursuing a theory of recovery or determine an issue crucial to

the insured’s liability in the underlying case). “[W]hile a court is permitted to consider

information outside the complaint when determining a duty to defend, doing so remains

an exception to the general rule that the duty to defend is determined from the factual

allegations of an underlying complaint.” Joseph T. Ryerson & Son, Inc. v. Travelers Indem.

Co. of Am., No. 1-18-2491, 2020 WL 1695163, at *11 (Ill. App. Ct. April 7, 2020).

       Shores Builders cites a number of cases where courts have considered facts outside

the complaint in determining whether an insurer had a duty to defend. In those cases,

however, the extrinsic information generally was limited to other pleadings and evidence

within the insurer’s scope of knowledge. See Pekin, 81 N.E.3d at 1046 (court considered

the underlying complaint, the subcontract, and a claim file note in the insurer’s file); In

American Economy Insurance Company v. Holabird & Root, 886 N.E.2d 1166, 1178-79 (Ill.

App. Ct. 2008) (court considered a third-party complaint in determining coverage, noting

that it “need not wear judicial blinders” and “should be able to consider all the relevant

facts contained in the pleadings, including a third-party complaint”). These same cases

also note, however, that a court may not consider extrinsic evidence that “tends to

determine an issue crucial to the determination of the underlying lawsuit.” Fid. & Cas. Co.

of New York v. Envirodyne Engineers, Inc., 461 N.E.2d 471, 474 (Ill. App. Ct. 1983).

       That is exactly the type of information that Shores Builders is seeking here. Shores

Builders explicitly admits that it is seeking facts that establish State Auto’s named

insured’s negligence as a cause of the fatal injury in the underlying suit (Doc. 56 at p. 5).

Because the information sought would be critical to determining Rock Branch’s liability



                                        Page 5 of 6
 Case 3:19-cv-00773-NJR Document 62 Filed 04/23/20 Page 6 of 6 Page ID #740



in the underlying action, to which it is a Third-Party Defendant, the Court cannot

consider it when declaring whether coverage exists in this action. The Court further

agrees the requests propounded by Shores Builders are irrelevant and have no bearing

on the resolution of this matter, which is solely an action to determine whether State Auto

owes a duty to defend in the underlying action. State Auto’s objections, therefore, must

be sustained.

      For these reasons, the Motion to Overrule the Blanket Objections of Plaintiff State

Auto Property & Casualty Insurance Company to the Entirety of Defendant’s First

Requests for Admission and to Compel Adequate Responses to that Discovery (Doc. 55)

filed by Defendant Shores Builders, Inc., is DENIED. Plaintiff State Auto’s objections are

SUSTAINED.

      IT IS SO ORDERED.

      DATED: April 23, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 6 of 6
